Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restrictions
2.		Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-21 and 44, drawn to a pressure monitoring system for use with multiple patient care monitors (PCM), each PCM having pressure reset function, wherein, upon connection of the pressure monitor to a second PCM, the pressure monitor reads the zero-value stored on the memory, and the PCM reset function allows the PCM to read and resends the zero value from the memory, classified in A61B 5/02156.
II.	Claims 22-42, drawn to a pressure monitoring system for use with at least one or more patient care monitors (PCM), each PCM having pressure reset function, upon connection of the medical device to a second pressure monitor the second pressure monitor queries to determine if there is a pre-existing stored zero value, if there is not one then it establishes a new zero value and stores it in memory, classified in A61B 1/0002.
III.	Claim 43, drawn to a pressure monitoring system for use with at least one patient care monitors (PCM), each 4 PCM having pressure reset function, wherein an interruption has occurred in the communication of the sensed , classified in A61B 2560/0223.
The inventions are distinct, each from the other because of the following reasons:
3.	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as establishing a new calibration value for the pressure monitoring device.  See MPEP § 806.05(d). The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
4.	Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as recalibration of the pressure monitoring system due to communication interruption.  See MPEP § 806.05(d). The examiner has required restriction between subcombinations 
5.	Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as recalibration of the pressure monitoring system due to communication interruption.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 8.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of 
9.	If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election/Restriction

10.	For claims 1-21 and 44:
	Claims 1 and 44 are generic to the following disclosed patentably distinct species: 
I.	The species best illustrated by claims 1-8 and 13-21 (embodiment of paragraph [0029]).
II.	The species best illustrated by claims 1-7, 9 and 13-21 (embodiment of paragraph [0040]).
III.	The species best illustrated by claims 1-7, 10 and 13-21 (embodiment of paragraph [0040]).

V.	The species best illustrated by claims 1-7, 12 and 13-21 (embodiment of paragraph [0040]).

11.	For claims 22-42:
I.	The species best illustrated by claims 22-29 and 34-42 (embodiment of paragraph [0127]).
II.	The species best illustrated by claims 22-28, 30 and 34-42 (embodiment of paragraph [0029]).
III.	The species best illustrated by claims 22-28, 31 and 34-42 (embodiment of paragraph [0040]).
IV.	The species best illustrated by claims 22-28, 32 and 34-42 (embodiment of paragraph [0040]).
V.	The species best illustrated by claims 22-28, 33 and 34-42 (embodiment of paragraph [0040]).

12.	The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record. 
13.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

15.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
16.	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
17.	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the 
18.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

19.	For additional information regarding the election requirement, Applicant is directed to MPEP 806.05(j) which states:
806.05(j) [R-5]   Related Products; Related Processes
To support a requirement for restriction between two or more related product inventions,
or between two or more related process inventions, both two-way distinctness and
reasons for insisting on restriction are necessary, i.e., separate classification, status in the art, or field of search. See MPEP § 808.02. See MPEP § 806.05(c) for an explanation of the requirements to establish two-way distinctness as it applies to inventions in a combination/subcombination relationship. For other related product inventions, or related process inventions, the inventions are distinct if
(A)    the inventions as claimed do not overlap in scope, i.e., are mutually exclusive;
(B)     the inventions as claimed are not obvious variants; and
(C)    the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP §
802.01.
The burden is on the examiner to provide an example to support the determination that the inventions are distinct, but the example need not be documented. If applicant either proves or provides convincing evidence that the example suggested by the examiner is not workable, the burden is on the examiner to suggest another viable example or withdraw the restriction requirement.
As an example, an intermediate product and a final product can be shown to be distinct

overlapping in scope) that are not obvious variants, and the intermediate product as
claimed is useful to make other than the final product as claimed. Typically, the
intermediate loses its identity in the final product. See also MPEP § 806.05(d) for
restricting between combinations disclosed as usable together. See MPEP § 809 - §
809.03 if a generic claim or claim linking multiple products or multiple processes is
present.

    Contact information
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857